     Case 3:16-cv-00618-MMD-WGC Document 69 Filed 02/03/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6      LUIS ALONSO HIDALGO, III,                        Case No. 3:16-cv-00618-MMD-WGC

7                                  Petitioner,                         ORDER
             v.
8
       ROBERT LEGRAND, et al.,
9
                               Respondents.
10

11          Respondents in this action have filed an unopposed motion for enlargement of time

12    (first request). (ECF No. 68 (“Motion”).) The Court finds good cause exists to grant the

13    Motion. Respondents will have up to and including March 19, 2021, to file a response to

14    Petitioner Luis Hidalgo’s third amended petition (ECF No. 67).

15          DATED THIS 3rd Day of February 2021.

16

17

18                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
19

20
21

22

23

24

25

26

27
28
